DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on  July 8, 20222, amendments to the claims have been acknowledged. Claims 2-3 and 5  are cancelled by applicant.
Due to the amendments to the claims, the 112b rejection over claim 1 has been withdrawn. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Han et al. (US 20090311607), in view of Lee et al., (US 20130196226), and further in view of Liu et al. (US 20140315083)
Regarding claims 1, 6 and 7, Han discloses an anode sheet including  active anode layers 106  disposed on opposite sides (first and second active layers) of an anode substrate  107 (current collector). The anode material comprises an anode active material  and an anode conductive agent (thermally conductive material) [0074].  Han further discloses the coated portion of the anode sheet 105 comprises a first region, a second region, and a transition region  located between the first and second regions. The electrode material on the transition region 525 has a thickness that decreases between the first and second regions and  the coating of the active component is gradually thinned [0107]. See figure 5, the current collector/anode sheet comprises a first end portion and a second end portion. An amount and thickness of the active material 106 increase from the first end portion toward the second end portion along the length direction. Han does not disclose  an amount of the thermally conductive material in the active layer and a thickness of the thermally conductive material decrease from the first end portion toward the second end portion along the length direction.  
Lee discloses a first electrode plate, a first active material layer formed on the first electrode current collector, the first active material layer includes a first active material and a conductive agent (Lee:[0008]).  The portion of the first active material layer at the central portion of the electrode assembly is included in a smaller concentration than that of the portion of the first active material at the peripheral portion of the electrode assembly (Lee:[0009]). The first active material layer includes a leading edge (first end portion)  positioned at the one of the first electrode plate corresponding to the central portion of the electrode assembly, a terminal edge  (second end portion) positioned at the other end of the first electrode plate corresponding to the peripheral portion of the electrode assembly (Lee:[0013]). 
Lee further discloses the first active material layer is formed such that a smaller concentration (amount) of the first active material is at the leading edge than at the terminal edge, thereby making a density of the first active material at the central portion of the electrode assembly lower than the that of the first active material at the peripheral portion (Lee:[0060]).  The first active material layer has a higher concentration (amount) of conductive agent at the leading edge than a the terminal edge, thereby making a density of the first active material at the central portion of the electrode assembly lower than the that of the first active material at the peripheral portion (Lee:[0060]). The first active material layer 112 has a lower density at a central portion of the electrode assembly 100 than at a peripheral portion of the electrode assembly 100, which  minimizes  or reduces  heat generation by the first active material in the central portion of the electrode assembly 100 (Lee:[0041]). The reduction of density of an active material in the centrally positioned in the electrode assembly improves safety in a battery (Lee:[0007]).  
It would have been obvious to one having ordinary skill in the art to have the amount and thickness  of conductive agent (thermally conductive material)  in the first and second  anode materials of Han decrease from the first end portion toward the second end portion along the length direction,  and the amount of conductive agent  in the first active layer on a corresponding area of the anode sheet/current collector is less than the amount of the active material in the second active layer on the corresponding area of the current collector/anode sheet as taught by Lee, in order to improve the safety of the battery by reducing heat generation. 
Modified Han does not disclose a thermally conductive layer sandwiched between the active layer and the current collector. However, it is well known in the art to use a thermally conductive layer  sandwiched between an active layer and current collector as shown by Liu. Liu discloses a  graphene coating modified electrode plate for a secondary battery, comprising a current collector,  graphene layers  coated on both surfaces of the current collector , and electrode active material layers coated on the graphene layers (Liu:[0024]). The graphene-modified electrode plate for a secondary battery thus obtained increases the electrical conductivity and dissipation functions of the electrode plate due to the better electrical conductivity and thermal conductivity of graphene (Liu:[0044]). Examiner notes the graphene layer reads on the claimed thermally conductive layer.  It would have been obvious to one having ordinary skill in the art to add the graphene layer ( thermally conductive layer) of Liu sandwiched  between the active layer and current collector of modified Han, in order to improve the electrical conductivity and thermal conductivity of the electrode.  (CLAIMS 1, 6 and 7) 

    PNG
    media_image1.png
    358
    654
    media_image1.png
    Greyscale

Han et al. figure 5 
Regarding claim 8, modified Han discloses all of the limitations as set forth above in claim 6. Modified Han does not disclose  wherein the thermally conductive layer  comprises a first thermally conductive layer and a second thermally conductive layer, the first thermally conductive layer is sandwiched between the first active layer and the first surface, the second thermally conductive layer is sandwiched between the second active layer and the second surface, each of the first thermally conductive layer and the second thermally conductive layer comprises a thermally conductive material, the thermally conductive layer comprises a thermally conductive material.  
Liu discloses a  graphene coating -modified electrode plate, comprising a current collector ,  graphene layers  coated on both surfaces of the current collector , and electrode active material layers coated on the graphene layers (Liu:[0024]). The graphene-modified electrode plate thus obtained increases the electrical conductivity and dissipation functions of the electrode plate due to the better electrical conductivity and thermal conductivity of graphene (Liu:[0044]). Examiner notes the graphene layers reads on the claimed first and second thermally conductive layers.  It would have been obvious to one having ordinary skill in the art to add the first graphene layer ( first thermally conductive layer) of Liu sandwiched between the first active layer and the first surface  and the second graphene layer (second thermally conductive layer) between the second active layer and the second surface modified Han, in order to improve the electrical conductivity and thermal conductivity of the electrode.
Modified Han does not disclose an amount of the thermally conductive material in the first thermally conductive layer decreases from the first end portion toward the second end portion along the length direction, an amount of the thermally conductive material in the second thermally conductive layer decreases from the first end portion toward the second end portion along the length direction, and  the amount of  the thermally conductive material  in the first thermally conductive layer  on a corresponding area of the anode sheet/current collector is less than the amount of thermally conductive material in the second thermally conductive layer on the corresponding area of the anode sheet/current collector.  Lee further discloses the first active material layer is formed such that a smaller concentration (amount) of the first active material is at the leading edge than at the terminal edge, thereby making a density of the first active material at the central portion of the electrode assembly lower than the that of the first active material at the peripheral portion (Lee:[0060]).  The first active material layer has a higher concentration (amount) of conductive agent at the leading edge than a the terminal edge, thereby making a density of the first active material at the central portion of the electrode assembly lower than the that of the first active material at the peripheral portion (Lee:[0060]). The first active material layer 112 has a lower density at a central portion of the electrode assembly 100 than at a peripheral portion of the electrode assembly 100, which  minimizes  or reduces  heat generation by the first active material in the central portion of the electrode assembly 100 (Lee:[0041]). The reduction of density of an active material in the centrally positioned in the electrode assembly improves safety in a battery (Lee:[0007]).  
It would have been obvious to one having ordinary skill in the art to have an amount of the thermally conductive material in the first thermally conductive layer (taught by Liu) decreases from the first end portion toward the second end portion along the length direction, an amount of the thermally conductive material in the second thermally conductive layer decreases from the first end portion toward the second end portion along the length direction,  and  the amount of  the thermally conductive material  in the first thermally conductive layer  on a corresponding area of the anode sheet/current collector is less than the amount of thermally conductive material in the second thermally conductive layer on the corresponding area of the anode sheet/current collector as taught by Lee, in order to improve the safety of the battery by reducing heat generation. (CLAIM 8) 
Regarding claim 9, modified Han discloses all of the limitations as set forth above in claim 1. Modified Han further discloses the thickness of active layer increases from the first end portion to the second end portion [0107], see also figure  5. Modified Han does not disclose the thickness of the active layer increases in a stepwise manner from an end of the active layer adjacent to the first end portion toward an end of the active layer adjacent to the second end portion along of the length direction.  However, it is well within the artisan’s skill to deposit the electrode mixture in different shapes, sizes and positions across the current collector and lead in order to improve material loading and power discharge. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It would have been obvious to one having ordinary skill in the art to have  the thickness of the anode material  increases in a stepwise manner from an end of the anode material   adjacent to the first end portion toward an end of the anode material adjacent to the second end portion along of the length direction, in order to improve material loading and power discharge. (CLAIM 9)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20090311607),  in view of Lee et al. (US 20130196226), and further in view of Liu et al. (US 20140315083),  as applied to claim 1 above,  and further in view of Ochiai et al. (US 2018/0145368). 
Regarding claim 21, modified Han  discloses all of the limitations as set forth above in claim 1. Modified Han discloses the anode material comprises an anode active material and an anode conductive agent (Han:[0074]). Modified Han does not disclose the thermally conductive agent  comprises at least one selected from the group consisting of graphene and graphene oxide.  Ochiai discloses a positive electrode active material layer including a positive electrode active material and a conductive additive (Ochiai:[0132]). Ochiai further discloses a graphene compound can be used as the conductive additive (Ochiai: [0137]). A graphene compound has excellent electrical characteristics of high conductivity and excellent physical properties of high flexibility and high mechanical strength. It is preferred to use a graphene compound as the conductive additive because the area where the active material and the conductive additive are in contact with each other may be increased. In addition, when using graphene compound as the conductive additive the electrical resistance can be reduced (Ochiai: [0138]).
It would have been obvious to one having ordinary skill in the art to  use  the graphene conductive additive of Ochiai  as the conductive agent of modified Han in order to improve the conductivity of the battery and to improve the electrical characteristics of the battery as taught by Ochiai at [0138].  (CLAIMS 21)
Claim  4 is rejected under 35 U.S.C. 103 as being unpatentable over  Han et al. (US 20090311607), further in view of Liu et al. (US 20140315083), and  further in view of Lee et al., (US 20130196226).
Regarding claim 4,  Han discloses an  anode sheet that  includes active anode layers 106  disposed on opposite sides of an anode substrate  107 (current collector), the anode material comprises an anode active material [0074]. Han further discloses the coated portion of the anode sheet 105 comprises a first region , a second region, and a transition region  located between the first and second regions. The electrode material on the transition region 525 has a thickness that decreases between the first and second regions, the coating of the active component is gradually thinned [0107]. Examiner notes the first region (first end portion) corresponds to an exterior of an electrode assembly and a second end portion corresponding to an interior of the electrode assembly (coil battery core) , see also figure 5.  See figure 5, the current collector/anode sheet comprises a first end portion and a second end portion. An amount and thickness of the active material 106 increase from the first end portion toward the second end portion along the length direction.  
Han does not disclose the anode sheet further  comprises a thermally conductive layer sandwiched between the active layer and the current collector, the thermally conductive layer comprises a thermally conductive material, and an amount of the thermally conductive material in the thermally conductive layer decreases from the first end portion toward the second end portion along the length direction. However, it is well known in the art to use a thermally conductive layer sandwiched  between an active layer and current collector as shown by Liu. Liu discloses a  graphene coating -modified electrode plate for a secondary battery, comprising a current collector ,  graphene layers  coated on both surfaces of the current collector , and electrode active material layers coated on the graphene layers (Liu:[0024]). The graphene-modified electrode plate for a secondary battery thus obtained increases the electrical conductivity and dissipation functions of the electrode plate due to the better electrical conductivity and thermal conductivity of graphene (Liu:[0044]). Examiner notes the graphene layer reads on the claimed thermally conductive layer.  It would have been obvious to one having ordinary skill in the art to add the graphene layer ( thermally conductive layer) of Liu sandwiched  between the active layer and current collector of modified Han, in order to improve the electrical conductivity and thermal conductivity of the electrode.
Modified Han does not disclose the thermally conductive layer comprises an amount of the thermally conductive material in the thermally conductive layer decreases from the first end portion toward the second end portion along the length direction and the thickness of the thermally conductive layer decreases from the first end portion toward the second end portion along the length direction. 
Lee discloses an electrode assembly including a first electrode plate, a first active material layer formed on the first electrode current collector, the first active material layer includes a first active material and a conductive agent (Lee:[0008]).  Lee further discloses the first active material layer is formed such that a smaller concentration (amount) of the first active material is at the leading edge than at the terminal edge, thereby making a density of the first active material at the central portion of the electrode assembly lower than the that of the first active material at the peripheral portion (Lee:[0060]).  The first active material layer has a higher concentration (amount) of conductive agent at the leading edge than the terminal edge, thereby making a density of the first active material at the central portion of the electrode assembly lower than the that of the first active material at the peripheral portion (Lee:[0060]). The first active material layer 112 has a lower density at a central portion of the electrode assembly 100 than at a peripheral portion of the electrode assembly 100, which  minimizes  or reduces  heat generation by the first active material in the central portion of the electrode assembly 100 (Lee:[0041]). 
It would have been further obvious to one having ordinary skill in the art to have the graphene layer (thermally conductive layer taught by Liu)  of modified Han have an amount  and thickness of the thermally conductive material decrease from the first end portion toward the second end portion along the length direction  as taught by Lee , in order to improve the safety of the battery by reducing heat generation. (CLAIM 4)
Response to Arguments
Applicant’s arguments filed July 8, 2022  have been fully considered and are persuasive. Applicant asserts that neither Han et al nor Lee et al. individually or in combination, teach a thermally conductive layer sandwiched between the active layer and the current collector, wherein a thickness of the thermally conductive layer decreases from the first end portion toward the second end portion along the length direction. 
Applicants assertion is persuasive, therefore the 103 rejection in view of Lee has been withdrawn. However, it is well known in the art to use a thermally conductive layer  sandwiched between an active layer and current collector as shown by Liu [0044]. 
Applicant further asserts that the teachings of Han are in contrasts to the present invention, due to the electrode material on the transition region 525 has a thickness that decreases between the first and second regions, accordingly claim 4 is  not taught or suggested by the cited art.  Applicant’s assertion is not persuasive. While Han does disclose the transition region 525 has thickness that decreases between he first and second regions, examiner notes if the transition region thickness decreases between the first and second regions, the thickness will increase in the opposite direction. Therefore, the thickness of the electrode material increases from the first end portion towards the second end portion, see also figure 5. 

    PNG
    media_image1.png
    358
    654
    media_image1.png
    Greyscale

Applicant further asserts that Haba teaches an electrically conductive layer. The Examiner has failed to show that the layer of Haba would be  thermally conductive.  Applicants assertion is persuasive.  The  35 U.S.C. rejection in view of Haba has been withdrawn. Liu is being relied upon to show a graphene layer that is thermally conductive. 
Applicant further asserts the combination of the teachings of the cited refences also fails to tech or suggest providing a thermally conductive layer wherein “an amount of the thermally conductive material in the thermally conductive layer decreases from the first end portion toward  the second end portion along the length direction” as required by claim 4.  Applicants  assertion is not persuasive. Lee teaches the advantages of varying the amount of active material and on an electrode. The varying amounts of active material effects the density of the electrode assembly. Having a lower density in the central portion of the electrode assembly rather than the peripheral portion of the electrode assembly minimizes  or reduces  heat generation in the central portion of the electrode assembly 100 (Lee:[0041]). It would have been further obvious to one having ordinary skill in the art to have the graphene layer (thermally conductive layer taught by Liu)  of modified Han have an amount of the thermally conductive material in the thermally conductive layer decreases from the first end portion toward  the second end portion along the length direction, in order to improve the safety of the battery by reducing heat generation in the central portion of the electrode assembly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/
Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722